Citation Nr: 1500958	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-44 052A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE


Whether the Veteran's substantive appeal pertaining to the issue of entitlement to
service connection for residuals of a right arm injury, received in January 2010, was
timely filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from August 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that the Veteran's substantive appeal received January 29, 2010, was not timely to perfect an appeal as to the denial of his claim for service connection for a fractured right ulna (claimed as lower right arm injury) issued by the RO in November 2008.  The Veteran filed a Notice of Disagreement with that determination in March 2010, and the appeal was perfected in November 2010.  

The Veteran appeared and testified at a hearing before a Decision Review Officer at the RO in November 2011.  A copy of the hearing transcript is in the record.  The Veteran also requested a Board hearing; however, after multiple attempts to provide him with a hearing, he submitted a withdrawal of his appeal in July 2014, which is the basis of this dismissal.


FINDING OF FACT

In July 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a statement on July 29, 2014, requesting to withdraw this appeal.  The Board finds that the withdrawal meets the regulatory requirements.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


